DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/24/22.
Claims 1-23 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/21/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Response to Arguments


Applicant's arguments filed 2/24/22 with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner notes that because of significant scope change from amendment Thorn (U.S. Pub. No. 20200369385 A1) has been used as new primary reference and few other limitations of dependent and independent claims are also taught by Thorn. As such those limitations are remapped using Thorn to reduce the number of references required for rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 12-13, 15-17, 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Naguib (U.S. Pub. No. 20170234966 A1).

Regarding to claim 1 and 19-20:

1. Thorn teach a computer-implemented method comprising: detecting, in an image captured by a camera area of a drone, (Thorn [0034] FIG. 2A FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2)
based on detecting the depiction of the sensor in the image captured by the camera of the drone, (Thorn [0034] FIG. 2A-2C also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at detecting the drone in sensor data captured by the sensor; (Thorn [0057] FIG. 4B, where drone 12a assumes the role of the external control device 40 in FIG. 4A. The drone 12a is effectively a master drone that controls the group of drones based on DDb, DDc from the other drones 12b, 12c. The master drone 12a may thus perform the control method 500A of FIG. 5A, where step 501 additionally comprises determining the projected flight path and the time-space NFZ trajectory of the master drone 12a itself (for example by steps 301-304))
discovering boundaries of a detection area of the sensor relative to the
location of the sensor based on movement of the drone after the drone is detected by: (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape. Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum 
receiving, from the drone, first timestamped data indicating time-varying poses of
the drone; (Thorn [0034] FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2)
receiving, from the sensor, second timestamped data indicating time-varying
locations of the drone within the detection area of the sensor; and (Thorn [0026] As used herein, a “time-space trajectory” of a zone designates both movement and spatial change of the zone as a function of time. Thus, the time-space trajectory designates both the trajectory (movement) of the zone as a function of time, in a reference coordinate system, and the potential change of the spatial extent of the zone along the trajectory)
mapping the time-varying poses of the drone to the time-varying locations of the
drone within the detection area of the sensor based on the first timestamped data and the second timestamped data; and (Thorn [0035] FIG. 2C the shadow 19b may be temporarily shifted laterally with respect to the indicated flight path Sb if the ground is inclined and/or non-flat. In the illustrated example, projected flight paths Tb′, Sb′ of drone 12b and its shadow 19b indicate that the shadow 19b of drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t3)

determining a destination for the drone (Thorn [0044] the selected drone to adjust its camera setting is thus the drone that is associated with the NFZ to be violated by another drone. It should be noted that step 308 adjusts the operative control of the selected drone, i.e. the operative camera setting and/or operative flight path that will be applied somewhere between the current time point and the future time point when an NFZ violation is expected according to step 305. Step 308 may thus be seen to set or define an operative flight path and/or an operative camera setting for controlling the selected drone(s) so as to prevent the projected violation of the NFZ.) based on the discovered boundaries of the detection area of the sensor. (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape)

Thorn do not explicitly teach a depiction of a sensor installed at a location;

However Naguib teach a depiction of a sensor installed at a location; (Naguib FIGS. 3A-3C [0077] providing an array of spaced visual sensors (e.g., video cameras, infrared cameras, or the like) to capture video streams (or images) of the approaching UAV. [0099] In some examples, the landing skids 305 of the UAV 110 may be provided 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Naguib in video/camera technology. One would be motivated to do so, to incorporate a depiction of a sensor installed at a location. This functionality will improve efficiency.

Regarding to claim 2-3:

Cancelled.

Regarding to claim 4:

4. Thorn teach the method of claim 1, wherein discovering the boundaries of the detection area of the sensor based on movement of the drone after the drone is detected comprises: (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly 

Thorn do not explicitly teach determining, based on the sensor data, a time that the drone entered or exited the detection area of the sensor; and determining, based on (i) the timestamped data indicating the time-varying poses of the drone and (ii) the time that the drone entered or exited the detection area of the sensor, a boundary of the detection area of the sensor.

However Naguib teach determining, based on the sensor data, a time that the drone entered or exited the detection area of the sensor; and (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
determining, based on (i) the first timestamped data indicating the time-varying poses of the drone and (Naguib [0074] detecting and identifying an Unmanned Aerial  (ii) the time that the drone entered or exited the detection area of the sensor, a boundaries of the detection area of the sensor. (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)

Regarding to claim 5:

5. Thorn teach the method of claim 1, wherein discovering the boundaries of the detection area of the sensor based on movement of the drone after the drone is detected comprises: (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape. Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60)))
based on the first timestamped data indicating the time-varying poses of the drone, (Thorn [0035] FIG. 2C the shadow 19b may be temporarily shifted laterally with respect to the indicated flight path Sb if the ground is inclined and/or non-flat. In the illustrated example, projected flight paths Tb′, Sb′ of drone 12b and its shadow 19b indicate that the shadow 19b of drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t3) identifying the boundaries of the detection area of the sensor. (Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more 

Thorn do not explicitly teach receiving, from the drone, timestamped data indicating time-varying poses of the drone while repeatedly: determining, based on the sensor data, that the drone exited the detection area of the sensor; in response to determining that the drone exited the detection area of the sensor, maneuvering the drone; determining based on the sensor data, that the drone entered the detection area of the sensor; and in response to determining that the drone entered the detection area of the sensor, maneuvering the drone.

However Naguib teach receiving, from the drone, (Naguib [0090] FIG. 2B [0074] based on the poses of the UAV at different times, various maneuvers of the UAV may be determined. While performing the maneuvers, the acoustic signatures generated by the UAV may vary. An acoustic signature may be a distinct frequency and amplitude pattern associated with a particular maneuver) the first timestamped data indicating the time-varying poses of the drone while repeatedly: (Naguib [0074] detecting and identifying an Unmanned Aerial Vehicle (UAV) implement acoustic signature deltas based on different maneuvers taken by the UAVs. An array of microphones or other audio sensors may be arranged on a building, structure, or in/around a defined area to detect audio signals from an approaching UAV. The microphone array may capture 
determining, based on the sensor data, that the drone exited the detection area of
the sensor; (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
in response to determining that the drone exited the detection area of the sensor, maneuvering the drone; (Naguib [0017] the trust factor is based on one or more of (1) a predetermined value, (2) a measurement time interval starting when the UAV enters the first detection area of the first detection device and ending when the UAV exits the first detection area of the first detection device, (3) a distance that the UAV traveled within the first detection area of the first detection device)
determining based on the sensor data, that the drone entered the detection area of the sensor; and (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
in response to determining that the drone entered the detection area (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA) of the sensor, maneuvering the drone; and (Naguib [0162] FIG. 10 each detection device 1015, 1035, or 1055 may be a device such as, but not limited to, the first detection device 935 or the second detection device 945. IN some examples, charging and landing stations 1020 and 1040 may be arranged on structures 1010 and 1030, respectively, for nearby UAVs to charge and to land)

Regarding to claim 6:

6. Thorn teach the method of claim 1, comprising adjusting the sensor based on discovering the boundaries of the detection area of the sensor. (Thorn [0028] 

Regarding to claim 7:

7. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein the sensor is a camera, and detecting the drone in the sensor data comprises detecting the drone in an image captured by the camera.

However Naguib teach wherein the sensor is an installed camera, and detecting the drone in the sensor data comprises detecting the drone in an image captured by the installed camera. (Naguib [0077] involve providing an array of spaced visual 

Regarding to claim 8:

8. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the sensor comprises detecting movement in the detection area of the sensor.

However Naguib teach wherein detecting the drone in sensor data captured by the sensor comprises detecting movement in the detection area of the sensor. (Naguib [0077] involve providing an array of spaced visual sensors (e.g., video cameras, infrared cameras, or the like) to capture video streams (or images) of the approaching UAV)

Regarding to claim 9:

9. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the sensor comprises detecting an electromagnetic signature or an acoustic signature of the drone in the sensor data.

 wherein detecting the drone in sensor data captured by the sensor comprises detecting an electromagnetic signature or an acoustic signature of the drone in the sensor data. (Naguib [0090] FIGS. 1-2B, the acoustic-based identification apparatus 200 may include or be coupled to the audio sensors 210a-210n, which may be arranged in suitable configurations to capture acoustic sound (audio signals 215a-215n) generated by the UAV 110. Naguib [0077] the video data may define the poses of the UAV, thus allowing the processor to determine the maneuver of the UAVs based on the defined poses. The poses and the maneuvers determined using the video data may be associated with audio data (e.g., the acoustic signatures) through timestamps)

Regarding to claim 10:

10. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the sensor comprises detecting energy that was transmitted from the drone and received by the sensor.

However Naguib teach wherein detecting the drone in sensor data captured by the sensor comprises detecting energy that was transmitted from the drone and received by the sensor. (Naguib [0085] one or more of the audio sensors 210a-210n may be omnidirectional microphones configured to capture sound from any direction. In some examples, one or more of the audio sensors 210a-210n may be a unidirectional microphone that may be configured to capture sound from a predefined 

Examiners Note: Sound is an energy in form of vibration because https://examples.yourdictionary.com/examples-of-sound-energy.html 

Regarding to claim 12:

12. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the sensor comprises detecting movement of the drone in a recognized pattern.

However Naguib teach wherein detecting the drone in sensor data captured by the sensor comprises detecting movement of the drone in a recognized pattern. (Naguib [0074] the microphone array may capture audio signals of the UAV while the UAV performs two or more maneuvers such as, but not limited to, moving in a straight line, rolling, pitching, yawing, ascending, descending, left-bank turn, right-bank turn, a combination thereof, and/or the like)

Regarding to claim 13:

13. Thorn teach the method of claim 1, wherein detecting the sensor in the detection area of the drone comprises detecting the sensor in an image captured by a camera of the drone. (Thorn [0094] the ADLD can illuminate landing guidance lights (e.g., IR lights at the perimeter of the landing pad) to guide the drone to the landing pad. For example, the drone can include infrared sensors (e.g., an IR camera) and can use the landing guidance lights to determine its position within the approach corridor. In some examples, the landing guidance lights can be used in conjunction with the course corrections from the ADLD)

Regarding to claim 15:

15. Thorn teach the method of claim 1, wherein determining the destination for the drone comprises: (Thorn [0044] the selected drone to adjust its camera setting is thus the drone that is associated with the NFZ to be violated by another drone. It should be noted that step 308 adjusts the operative control of the selected drone, i.e. the operative camera setting and/or operative flight path that will be applied somewhere between the current time point and the future time point when an NFZ violation is expected according to step 305. Step 308 may thus be seen to set or define an operative flight path and/or an operative camera setting for controlling the selected drone(s) so as to prevent the projected violation of the NFZ.) detecting a person in sensor data captured by the sensor; and (Thorn [0031] FIG. 1A, the drones 12a, 12b are operated to capture 
determining a predicted location of the person after the person exits the detection area of the sensor, (Thorn [0034] FIG. 2A is a top plan view of the drones 12a, 12b of FIG. 1A when operated in relation to the individual 10. The drones 12a, 12b have moved along a respective flight path or trajectory Ta, Tb, indicated by a respective solid arrow. The flight paths Ta, Tb are actual or “operative” flight paths that represent the actual movement of the drones 12a, 12b. FIG. 2A is a snap-shot taken at a specific time point, and the location of the respective drone 12a, 12b at future time points t1, t2 and t3 are represented by dots along a respective projected flight path or trajectory Ta′, Tb′ (dashed arrows). As noted above, the respective projected flight path Ta′, Tb′ may be predefined, determined by a human pilot or determined dynamically, for example by a tracking mechanism that controls the drone to follow the individual 10)
wherein the destination for the drone comprises the predicted location of the person after the person exits the detection area of the sensor. (Thorn [0034] FIG. 2A is a top plan view of the drones 12a, 12b of FIG. 1A when operated in relation to the individual 10. The drones 12a, 12b have moved along a respective flight path or trajectory Ta, Tb, indicated by a respective solid arrow. The flight paths Ta, Tb are actual or “operative” flight paths that represent the actual movement of the drones 12a, 12b. FIG. 2A is a snap-shot taken at a specific time point, and the location of the respective drone 12a, 12b at future time points t1, t2 and t3 are represented by dots along a respective projected flight path or trajectory Ta′, Tb′ (dashed arrows). As noted above, the respective projected flight path Ta′, Tb′ may be predefined, determined by a 

Regarding to claim 16:

16. Thorn teach the method of claim 1, comprising mapping the boundaries of the detection area of the sensor to a map of an area including the location where the sensor is installed. (Thorn Fig. 2 [0042] Step 305 analyzes the projected flight paths of the drones in relation to the projected NFZ time-space trajectories for detection of a future or projected violation of one or more NFZs. In one embodiment, the projected violation is detected when at least one drone is at least partly located within an NFZ at a future time point. Step 305 may involve mapping projected locations and known extents of the drones along the projected flight paths at one or more time points to the location and extent of the NFZs at the corresponding time point(s). Reverting to FIG. 2A, step 305 will infer that a violation between drones 12a, 12b may occur at future time point t2, and step 305 thus detects a projected violation at future time point t2.)

Thorn do not explicitly teach including the location where the sensor is installed.

However Naguib teach including the location where the sensor is installed. (Naguib Fig. 2C)

Regarding to claim 17:

17. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein the sensor comprises a passive infrared sensor, an active infrared sensor, a radar sensor, a sonar sensor, a time of flight sensor, a structured light sensor, or a lidar sensor. 

However Naguib teach wherein the sensor comprises a passive infrared sensor, an active infrared sensor, a radar sensor, a sonar sensor, a time of flight sensor, a structured light sensor, or a lidar sensor. (Naguib [0006] in addition to using the acoustic-based identification process and a video/image-based identification process, a fusion engine may correlate one or more of acoustic sound data, video/image data, infrared/thermal data, radar data)

Regarding to claim 18:

Cancelled.

Regarding to claim 22:

22. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein each of the time-varying poses of the drone comprises at least one of: an elevation of the drone, an orientation of the drone, a distance of the drone from the sensor, or a vector angle from the drone to the sensor.

However Naguib teach wherein each of the time-varying poses of the drone comprises at least one of: an elevation of the drone, an orientation of the drone, a distance of the drone from the sensor, or a vector angle from the drone to the sensor. (Naguib [0074]  the audio data captured by the array of spaced-apart audio sensors may allow detection of a distance, angle, and elevation with respect to the array (collectively, the position of the UAV) and orientation of the UAV using triangulation or trilateration. The position and the orientation may collectively be referred to as the pose of the UAV.)

Regarding to claim 23:

23. Thorn teach the method of claim 1, comprising: determining, based on the depiction of the sensor in the image captured by the camera of the drone, an estimated detection area of the sensor; (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the 
maneuvering the drone within the estimated detection area of the sensor; and
discovering the boundaries of the detection area of the sensor based on movement of the drone as the drone maneuvers within the estimated detection area of the sensor. (Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60))

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Naguib (U.S. Pub. No. 20170234966 A1), further in view of Pratt (U.S. Pub. No.  20180284773 A1).

Regarding to claim 11:

11. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the sensor comprises detecting energy that was transmitted by the sensor and reflected from the drone.

However Naguib teach wherein detecting the drone in sensor data captured by the sensor comprises detecting energy that was transmitted by the sensor (Naguib [0086] the acoustic analyzer 220 may be coupled to the audio sensors 210a-210n and configured to analyze audio signals corresponding to acoustic sound generated by the UAV 110 and captured by the audio sensors 210a-210n)

The motivation for combining Thorn and Naguib as set forth in claim 1 is equally applicable to claim 11.

However Pratt teach and detecting energy reflected from the drone. (Pratt Fig. 2, [0047] the acoustic emitter 224 may include a speaker array or other sound emitting device that generates and emits acoustic energy to the monitored space such that the acoustic energy is reflected off objects within the monitored space. Those objects then become apparent sources of the acoustic energy that provide unique reflected acoustic energy back to the acoustic sensor 220. The imaging sensor 222 may be a camera and/or any other sensor device that may be used to gather visual information from the monitored space surrounding the drone 200 for use in identifying an apparent source)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Naguib and Pratt in video/camera technology. One would be motivated to .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Naguib (U.S. Pub. No. 20170234966 A1), further in view of Deyle (U.S. Pub. No. 20210048829 A1).

Regarding to claim 14:

14. Thorn teach the method of claim 1, wherein determining the destination for the drone comprises: determining, based on the discovered boundaries. (Thorn [0044] the selected drone to adjust its camera setting is thus the drone that is associated with the NFZ to be violated by another drone. It should be noted that step 308 adjusts the operative control of the selected drone, i.e. the operative camera setting and/or operative flight path that will be applied somewhere between the current time point and the future time point when an NFZ violation is expected according to step 305. Step 308 may thus be seen to set or define an operative flight path and/or an operative camera setting for controlling the selected drone(s) so as to prevent the projected violation of the NFZ)

Thorn do not explicitly teach a blind spot of the sensor, wherein the destination for the drone comprises a position within the blind spot of the sensor.

 a blind spot of the sensor, wherein the destination for the drone comprises a position within the blind spot of the sensor. (Deyle [0217] the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, beneficially reducing the likelihood that the robot runs into or otherwise makes contact with an obstacle. In some embodiments, when the robot moves with the navigable areas 1702, the robot can move at a first top speed, and when the robot enters the boundary areas 1708, the robot can move at a second top speed slower than the first top speed. Similarly, robot speed can be adjusted based on historical foot traffic information, based on a current room occupancy, based on detected sounds (e.g., detected human voices or opening doors), based on a proximity to blind corners)

The motivation for combining Thorn and Naguib as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Naguib and Deyle in video/camera technology. One would be motivated to do so, to incorporate destination for the drone comprises a blind spot of the sensor. This functionality will improve user experience.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Naguib (U.S. Pub. No. 20170234966 A1), further in view of Foutzitzis (U.S. Pub. No.  20180150994 A1).

Regarding to claim 21:

21. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor.

However Foutzitzis teach wherein each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor. (Foutzitzis [0118] the video 3-Dimentional perspective that the Flashlight application generates may be used with optical payloads mounted on Drones to enhance the perspective of the drone operator. For example, real time video correlation on top of the digital terrain. By using 3-dimentional video layer correlated with mapping imagery layer of the digital terrain, every video pixel is assigned a pair of geographic coordinates thus objects appearing within the video stream are now “georeferenced”)

The motivation for combining Thorn and Naguib as set forth in claim 1 is equally applicable to claim 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Naguib and Foutzitzis in video/camera technology. One would be motivated to do so, to incorporate each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor. This functionality will improve user experience.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482